Name: Commission Implementing Decision (EU) 2018/39 of 12 December 2017 adopting the fifth update of the list of sites of Community importance for the Black Sea biogeographical region (notified under document C(2017) 8242)
 Type: Decision_IMPL
 Subject Matter: natural environment;  Europe;  environmental policy
 Date Published: 2018-01-19

 19.1.2018 EN Official Journal of the European Union L 15/121 COMMISSION IMPLEMENTING DECISION (EU) 2018/39 of 12 December 2017 adopting the fifth update of the list of sites of Community importance for the Black Sea biogeographical region (notified under document C(2017) 8242) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Black Sea biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the Union territory of Bulgaria and Romania, as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Black Sea biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2009/92/EC (2). That list was last updated by Commission Implementing Decision (EU) 2016/2329 (3). (3) The sites included in the list of sites of Community importance for the Black Sea biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Between 18 February 2016 and 27 January 2017 Member States have proposed additional sites of Community importance for the Black Sea biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Member States have also submitted changes in the site-related information contained in the list of sites of Community importance for the Black Sea biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member State concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Black Sea biogeographical region should be adopted. Article 4(4) and Article 6 of Directive 92/43/EEC apply to the newly included sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) With regard to the Black Sea biogeographical region, not all Member States concerned have proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species, it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision (EU) 2016/2329 should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The fifth update of the list of sites of Community importance for the Black Sea biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision (EU) 2016/2329 is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 December 2017. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) Commission Decision 2009/92/EC of 12 December 2008 adopting, pursuant to Council Directive 92/43/EEC, an initial list of sites of Community importance for the Black Sea biogeographical region (OJ L 43, 13.2.2009, p. 59). (3) Commission Implementing Decision (EU) 2016/2329 of 9 December 2016 adopting a fourth update of the list of sites of Community importance for the Black Sea biogeographical region (OJ L 353, 23.12.2016, p. 90). ANNEX Fifth update of the list of sites of Community importance for the Black Sea biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Bulgaria and Romania. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude BG0000100 Plazh Shkorpilovtsi * 5 125,6526 27,865278 42,945278 BG0000102 Dolinata na reka Batova * 18 459,2388 27,926111 43,376389 BG0000103 Galata 1 842,97 27,9239 43,0641 BG0000116 Kamchia * 12 919,9374 27,7536 43,0217 BG0000118 Zlatni pyasatsi * 1 374,44 28,036389 43,304444 BG0000119 Trite bratya * 1 021,99 27,288333 42,711667 BG0000130 Kraymorska Dobrudzha * 6 657,4945 28,2845 43,6587 BG0000132 Pobitite kamani * 231,35 27,6971 43,2506 BG0000133 Kamchiyska i Emenska planina * 63 678,468 27,5081 42,9231 BG0000141 Reka Kamchia 158,84 27,480654 43,039602 BG0000143 Karaagach * 64,16 27,7725 42,2233 BG0000146 Plazh Gradina - Zlatna ribka * 1 245,85 27,6704 42,4237 BG0000151 Aytoska planina * 29 379,4 27,441389 42,689167 BG0000154 Ezero Durankulak * 5 050,7948 28,5775 43,682778 BG0000198 Sredetska reka * 707,78 27,047 42,3156 BG0000208 Bosna * 16 225,8881 27,6447 42,1869 BG0000219 Derventski vazvishenia 2 * 55 036,13 27,0536 42,1297 BG0000230 Fakiyska reka * 4 104,72 27,2388 42,2678 BG0000242 Zaliv Chengene skele * 190,0154 27,511944 42,429167 BG0000270 Atanasovsko ezero * 7 210,0163 27,454722 42,583611 BG0000271 Mandra - Poda * 6 139,1738 27,4042 42,415 BG0000273 Burgasko ezero 3 066,8992 27,3922 42,4975 BG0000573 Kompleks Kaliakra * 48 340,1127 28,354 43,3888 BG0000574 Aheloy - Ravda - Nesebar * 3 928,38 27,722 42,6497 BG0000620 Pomorie * 2 085,15 27,636389 42,598889 BG0000621 Ezero Shabla - Ezerets * 2 623,53 28,5875 43,575278 BG0001001 Ropotamo * 98 099,76 27,9343 42,3019 BG0001004 Emine - Irakli * 16 794,59 27,8579 42,7244 BG0001007 Strandzha * 153 541,2 27,7364 42,0695 BG0001500 Aladzha banka 669,64 28,0567 43,2781 BG0001501 Emona 55 345,28 28,1554 42,8522 BG0001502 Otmanli 8,83 27,5287 42,4418 ROSCI0065 Delta DunÃ rii * 453 645,5 29,198361 45,052417 ROSCI0066 Delta DunÃ rii - zona marinÃ  336 200,2 29,394461 44,717314 ROSCI0073 Dunele marine de la Agigea * 11,8 28,642683 44,088406 ROSCI0094 Izvoarele sulfuroase submarine de la Mangalia 5 784,9 28,702811 43,814342 ROSCI0114 MlaÃtina Hergheliei - Obanul Mare Ãi PeÃtera Movilei * 231,7 28,583339 43,83785 ROSCI0157 PÃ durea Hagieni - Cotul VÃ ii * 3 680,1 28,427772 43,742622 ROSCI0197 Plaja submersÃ  Eforie Nord - Eforie Sud 5 716,7 28,736339 44,042339 ROSCI0269 Vama Veche - 2 Mai 12 311 28,701978 43,7564 ROSCI0273 Zona marinÃ  de la Capul Tuzla 4 946,8 28,739289 43,989125 ROSCI0281 Cap Aurora 13 592,2 28,710383 43,863744 ROSCI0293 Costinesti - 23 August 4 883,6 28,725022 43,925283 ROSCI0311 Canionul Viteaz 35 376,7 30,337625 43,946631 ROSCI0413 Lobul sudic al CÃ ¢mpului de Phyllophora al lui Zernov 186 815,3 30,178833 44,842194